DETAILED ACTION
Notice to Applicant
In the amendment dated 3/24/2022, the following has occurred: Claims 1, 5, 6, 8, 9, 19-22, and 26 have been amended; Claims 27 and 28 have been added.
Claims 1-28 are pending and are examined herein. Claims 1-18 remain withdrawn. Claims 19-28 are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (Saleh et al. “Three-dimensional microarchitected materials and devices using nanoparticle assembly by pointwise spatial printing.” Sci. Adv. 2017, 3:e1601986, 3 March 2017) in view of Lahiri (US 2013/0189602 to Lahiri et al.).
	Regarding Claims 19-21 and 27, Saleh teaches:
a three-dimensional open cell lattice produced through droplet-based printing comprising a plurality of unit cells defined by a plurality of unit cells defined by a plurality of porous, interconnected, silver trusses having a diameter over 1 micron and periodicity of at least 1 micron per unit cell with a truss porosity >1% (Fig. 3, abstract, page 4, ad supplementary materials § S4) including a microelectrode (Fig. 6b)


    PNG
    media_image1.png
    374
    572
    media_image1.png
    Greyscale

wherein the component thickness is controllable up to a height of at least 500 microns (Fig. 6)
wherein the component comprises a fullness fraction (volume %) in some embodiments of 27% (page 3 column 2)
	Saleh does not explicitly teach:
use of the 3d architecture as an electrode in an electrochemical device
	Lahiri, however, from the same field of invention, regarding nanostructured devices, teaches an energy storage device comprises a nanostructured anode with a void volume fraction of at least 0.1 (abstract) and thicknesses of between e.g. 50 microns and a couple millimeters (para 0042). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). Lahiri further teaches the anode can comprise any metal capable of absorbing and releasing a carrier ion, including silver, and other metals (para 0047). Wherein the methods for producing the anode include conventional deposition methods for constructing specialized nano-3d architectures (see e.g. para 0051). It would have been obvious to use the techniques of Saleh to construct an electrode of the thickness and void volume fraction disclosed in Lahiri, with the motivation to tunably construct a porous metal anode with the advantages disclosed in Saleh. 
	Regarding Claim 22, Saleh teaches:
open lattice structures substantially similar to the ones instantly disclosed, and is therefore interpreted to meet the claimed “at least 1 mode of deformation” and to possess the “specific 
	Insofar as Applicant argues that these properties are not inherent in at least some of the materials taught or rendered obvious by Saleh, the claim should be considered to be rejected under § 112 for lack of enablement commensurate in scope with the claim. The claim is broadly directed towards an “electrode, current collector, or electrolyte material,” which are wide categories of objects of varying materials and compositions. The limited number of examples disclosed in the instant specification cannot be taken to enable the breadth of the claim as written, if a substantially similar method and product, like that disclosed in Saleh, does not reliably reproduce those properties, absent Applicant pointing out some critical structural feature delineated in the claims that would distinguish the claimed product.
	Regarding Claims 23-26, Saleh does not teach:
an anode, a cathode, a separation membrane, an electrolyte, and a housing to form a battery or capacitor
a carrier ion like sodium or lithium
wherein the cathode comprises a lithium metal oxide 
	Lahiri, however, teaches a 3d-nano electrode structure for a battery having anodes, cathodes, electrolytes, and separators (see Figs.), including a battery with a lithium carrier ion (para 0091) and a cathode comprising lithium metal oxides (para 0074). It would have been obvious to use the techniques of Saleh to construct an electrode of the thickness and void volume fraction disclosed in Lahiri for the anode, with the motivation to tunably construct a porous metal anode with the advantages disclosed in Saleh.
	Regarding claim 28, Saleh
a droplet-based printing method for a silver architecture that is in principle workable with other metals, including metals disclosed in Lahiri as electroactive materials or alloy components usable in combination with silver, such that it would have been obvious to print nano-3d architectures as disclosed in Saleh with any desirable metal active material having predictable within the scope of the invention (see e.g. the supplementary materials with Saleh disclosing general equations for the droplet printing technique that are adaptable to desired materials, and the suggestion in the introduction that these techniques are transferrable to nanoparticle solutions with a viscosity of up to 1000 centipoise)

Response to Arguments
Applicant’s arguments filed 3/24/2022 have been considered but do not place the application in condition for allowance. Applicant has amended the claims to require a thickness for an electrode that is greater than that taught in previously cited Taillades. The rejections have therefore been modified in view of Lahiri which is interpreted to broadly teach a class of batteries with 3d-nano architected electrodes having voids, similar to the tress-based structures Saleh, such that it would have been obvious to use the tunability and flexibility of the method for constructing metal architectures via droplet-based printing techniques disclosed in Saleh to construct anodes for use in cells like those disclosed in Lahiri. The ordinary skill in the art is quite high, as is evidenced by the wide disclosure in Lahiri of a variety of deposition techniques for the electrodes, and by the knowledge required across a wide range of fields to construct viable electrochemical cells. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.